DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/2/2020 and 12/9/2020 were filed after the mailing date of the office action mailed on 9/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants submitted claims on 12/2/2020 in response to the office actin mailed on 9/2/2020.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
4.	Claims 20-30, 33-36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2015/0322326 A1) to Van Slyke et al.  (hereinafter Van Slyke).
The above noted rejection is hereby WITHDRAWN.


Claim Rejections - 35 USC § 103
5.	Claims 20-30, 33-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0322326 A1) to Van Slyke et al.  (hereinafter Van Slyke).
The above noted rejection is hereby WITHDRAWN.

6.	Claims 20-30, 32-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0322326 A1) to Van Slyke et al.  (hereinafter Van Slyke) in view of the teachings of (US 2012/0220501 A1) to Mason et al.   (hereinafter Mason).
The above noted rejection is hereby maintained.

Response to Arguments
7.	Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive for all rejections as previously presented.  Applicant’s arguments regarding the Van Slyke reference was not persuasive as discussed in the interview without having a range of water above the 12% of Van Slyke and the rejection teaches having a substantially non-polar oil.  The rejection is therefore maintained as proper.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766